252 F.2d 788
UNITED STATES of America, Appellee,v.Robert L. DONOVAN and Albert Andrews, Defendants-Appellants, andHyman Cohen, Defendant.
No. 269.
Docket 24821.
United States Court of Appeals Second Circuit.
Argued March 14, 1958.
Decided March 14, 1958.

Appeal from the United States District Court for the Southern District of New York; Lawrence E. Walsh, Judge.
Jacob W. Friedman, New York City (Frank E. Healey, New York City, on the brief for Robert L. Donovan), for defendants-appellants.
Adelbert C. Matthews, Jr., Asst. U. S. Atty., S.D.N.Y., New York City (Paul W. Williams, U. S. Atty., and Robert Kirtland, Asst. U. S. Atty., New York City, on the brief), for appellee.
Before CLARK, Chief Judge, HINCKS, Circuit Judge, and BRENNAN, District Judge.
PER CURIAM.


1
Judgment affirmed in open court.